Citation Nr: 0943721	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  03-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the decision to sever service connection for 
chronic bronchitis effective March 1, 2006, was proper.  

2.  Entitlement to a rating in excess of 30 percent for 
chronic bronchitis.  

3.  Entitlement to an increased rating for degenerative disc 
disease with low back pain, L4-L5, L5-S1, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1977 to 
November 1979.  

Procedural history

This matter originally came to the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.  

In a May 2005 rating decision, the RO, inter alia, increased 
the rating for the appellant's service-connected chronic 
bronchitis to 30 percent, effective July 8, 2003, and denied 
a rating in excess of 10 percent for her service-connected 
low back disability.  In a December 2005 rating decision, the 
RO severed service connection for chronic bronchitis, 
effective March 1, 2006.  The appellant appealed the RO's 
determinations.  

In March 2006, the appellant testified at a Board 
videoconference hearing.

In a July 2006 decision, the Board determined that the 
severance of service connection for bronchitis was proper; 
concluded that the appeal for a rating in excess of 
30 percent for chronic bronchitis was rendered moot; and 
denied a rating in excess of 10 percent for degenerative disc 
disease with low back pain.  In addition, the Board remanded 
the remaining issues on appeal-entitlement to service 
connection for an acquired psychiatric disorder, including 
posttraumatic stress disorder (PTSD), and entitlement to an 
increased rating for cervical stenosis, C5-C6, C6-C7-for 
additional evidentiary development.  Those matters remain in 
appellate status at the RO pending completion of that 
development.  

The appellant appealed the Board's July 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2007, while the matter was pending before the 
Court, the appellant's then-attorney and a representative of 
VA's General Counsel, on behalf of the Secretary, filed a 
joint motion for partial remand.  In a December 2007 order, 
the Court granted the motion, vacated that portion of the 
Board's July 2006 decision (1) denying a rating in excess of 
10 percent degenerative disc disease with low back pain; (2) 
determining that severance of service connection for chronic 
bronchitis, effective March 1, 2006, was proper; and (3) 
determining that the claim for an increased rating for 
chronic bronchitis was moot.  

As set forth in more detail below, a remand is necessary with 
respect to the issues regarding severance of service 
connection for chronic bronchitis effective March 1, 2006, 
and entitlement to a rating in excess of 30 percent for 
chronic bronchitis.  These issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence shows that the appellant's 
service-connected low back disability is manifested by a 
small disc herniation at L4-5 and L5-S1, with no significant 
neurologic or mechanical deficits.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease with low back pain, L4-5, S-1, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 
5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009).  VA also has a duty to assist a claimant in the 
development of a claim.  This includes assisting the claimant 
in procuring service treatment records and other relevant 
records and providing a VA examination when necessary.  
38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
For the reasons and bases set forth below, the Board finds 
that no further action is necessary to satisfy VA's duties 
under the VCAA with respect to the claim adjudicated in this 
decision.  

Duty to Notify

In a December 2004 letter issued prior to the initial 
decision on the claim, the RO notified the appellant of the 
information and evidence needed to substantiate and complete 
a claim for an increased rating, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); see also Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (noting 
that a section 5103(a) notice "need not be veteran 
specific").  Although the December 2004 letter did not 
expressly advise the appellant of the additional elements 
specified by the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), no prejudice has resulted as the only issue now 
before the Board pertains to the evaluation of her service-
connected low back disability, the element expressly 
identified in the December 2004 notice letter.

In addition to the December 2004 VCAA letter discussed above, 
the Board also observes that its July 2006 decision contained 
a discussion of VA's VCAA notice requirements as well as the 
applicable rating criteria.  The parties' December 2007 Joint 
Motion, as adopted by the Court, did not identify any VCAA 
deficiencies with respect to the claim for an increased 
rating for a low back disability, either as to adequacy of 
VCAA notice furnished by the RO or as to the Board's 
discussion of the adequacy of such notice.

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that the "Court will [not] review BVA 
decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990) (noting that "[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court").  In this case, neither party raised any concerns 
about VA's VCAA notification actions, nor did the Court.  
Although the Court's December 2007 order serves to vacate the 
Board's July 2006 decision and its legal efficacy, the 
Board's prior VCAA discussion, as well as its discussion of 
the applicable rating criteria, nonetheless remains a matter 
of record which was clearly provided to the appellant.  

Duty to Assist

A review of the record indicates that the appellant's service 
treatment and personnel records are on file, as are post-
service VA and private clinical records identified or 
submitted by the appellant.  The RO has also obtained records 
from the Social Security Administration.  Despite being given 
the opportunity to do so, the appellant has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to her claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  Indeed, at her 
March 2006 Board hearing, the appellant explained that 
because she had been a practicing Christian Scientist her 
entire life, there was limited medical evidence available as 
she rarely sought medical attention.  In that regard, the 
Board observes that in May 2009, the Board wrote to the 
appellant, offering her another opportunity to submit or 
identify additional evidence in support of her claim, but she 
did not do so.  

The Board further notes that in February 2005, the appellant 
was afforded a VA medical examination in connection with her 
claim.  The Board finds that the report of this examination 
is adequate and provides the necessary medical opinion, as 
well as specific reference to the pertinent schedular 
criteria, including range of motion studies.  38 C.F.R. 
§ 3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The examination report was based on a complete 
physical examination of the appellant and a review of her 
medical history.  As discussed below, the examiner also 
provided an explanation for his findings and conclusions.  
For these reasons, the Board finds that the February 2005 
examination report is adequate and an additional examination 
is not necessary.  Moreover, there is no indication, nor has 
the appellant contended, that her low back disability has 
increased in severity since the February 2005 examination.  
Cf. Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  The 
evidence currently of record provides an adequate basis upon 
which to rate the appellant's service-connected low back 
disability.  

In that regard, the Board has considered the August 2007 
written arguments submitted by the appellant's attorney 
before the Court.  (That attorney apparently elected not to 
continue his representation of the appellant following the 
Court's December 2007 remand).  Specifically, the appellant's 
then-attorney argued that the appellant was entitled to "a 
new medical examination by reason of the [February 2005] 
examiner's failure to assess the Deluca criteria . . . ."  
As discussed below, however, the examiner's report contains 
extensive notations and findings regarding the appellant's 
claims of pain, flare-ups, and functional loss.  His findings 
and conclusions are more than adequate to address the 
applicable Deluca criteria.  

As set forth in more detail below, the Board has concluded 
that certain findings recorded at the February 2005 VA 
medical examination, including the range of motion findings, 
are not an accurate representation of the severity of the 
appellant's disability, given the examiner's conclusion that 
she was malingering.  Nonetheless, the Board expressly finds 
that an additional examination is not necessary.  The 
appellant's malingering does not entitle her to another VA 
medical examination.  Rather, the Board finds that VA made 
appropriate efforts to fulfill its duty to assist, but the 
appellant failed in her obligation to cooperate with those 
efforts.  See e.g. Wood v. Derwinski, 1 Vet. App. 190, 193-5 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
Again, the appellant has since been offered the opportunity 
to submit additional medical evidence in support of her claim 
for an increased rating, but she has failed to do so.  Thus, 
the Board finds that no further assistance is required.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  


Entitlement to an increased rating for degenerative disc 
disease with low back pain, L4-L5, L5-S1, currently rated as 
10 percent disabling.

Background

The appellant's service personnel records show that she 
served as a supply clerk during her period of active duty.  
Her service treatment records show that she sought medical 
care on a frequent and regular basis for multiple complaints.  

With respect to her low back, the service treatment records 
show that in July 1977, the appellant sought treatment for 
back pain.  She claimed that she had fallen back against a 
car door and hit her back.  X-ray studies were normal.  The 
impression was low back pain.  

In June 1979, the appellant sought treatment for a head 
injury and low back pain.  She claimed that while 
participating in sports parachuting, she had been pulled over 
by her chute, causing her to land on her back and hit her 
head.  X-ray studies of the skull and lumbar spine were 
normal.  The assessment was status post concussion.  No low 
back abnormalities were recorded.  

The remaining service treatment records are negative for 
notations of a low back disability.  In November 1979, the 
appellant was administratively discharged from service due to 
a pattern of irresponsible behavior and social and emotional 
maladjustment.  At her November 1979 military discharge 
medical examination, she denied having or ever having had 
recurrent back pain.  On clinical evaluation, her spine was 
normal.

In February 1999, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for various conditions, including "major back 
problems" which she attributed to a parachute accident.

The RO thereafter obtained VA and private clinical records.  
In pertinent part, these records show that in June 1998, the 
appellant reported that she had sustained an injury to her 
low back while working as a restaurant server.  An MRI 
performed the following month showed a small disc herniation 
at L4-5 and L5-S1.  The appellant was evaluated by an 
orthopedic surgeon in September 1998.  In relating her 
medical history, the appellant claimed, falsely, that she had 
served in the United States Army from 1975 to 1981, during 
which time she was the first woman to have parachuted out of 
an airplane.  She did not, however, relate any history of an 
in-service back injury.  After evaluating the appellant, the 
examiner diagnosed discogenic low back pain without objective 
neurological deficit and lumbosacral strain.  The examiner 
noted symptom magnification during the examination, stating 
that the appellant's subjective complaints did not correlate 
with objective physical findings.  

In an October 2000 rating decision, the RO granted service 
connection for degenerative disc disease with low back pain, 
L4-5 and L5-S1, finding that it was equally likely that the 
appellant's current low back disability was due to in-service 
injury versus a post-service back injury.  The RO assigned an 
initial 10 percent disability rating, effective February 12, 
1999.  

In November 2004, the appellant submitted numerous claims, 
including a claim for an increased rating for her service-
connected low back disability.  In support of her claim, the 
RO obtained several volumes of VA and private clinical 
records.  

In pertinent part, these records show that in September 2003, 
the appellant sought emergency treatment at the Central 
Montana Medical Center, complaining of a headache.  She 
reported a history of a parachute accident 25 years ago which 
she sustained a neck injury.  She claimed to have experienced 
ongoing neck pain and headaches since that time.  The 
appellant did not report a history of a low back injury, nor 
did the examiner record any complaints of low back symptoms.  
The appellant's visits to the emergency room in November 
2003, January 2004, and February 2004 are similarly silent 
for complaints or findings of a low back disability.  

In August 2004, the appellant again presented to the 
emergency room at Central Montana Medical Center, with a host 
of complaints, including severe pain in her neck, shoulder, 
and upper chest.  She also complained of diffuse myalgias but 
her pain was reportedly much more severe in the upper torso.  
She claimed, falsely, that she had been in the special forces 
in the military for several years, during which time she was 
involved in parachute jumping and other very vigorous 
activities.  She reported that on one particular occasion, 
her main parachute developed a problem, resulting in a hard 
landing which caused lumbar disc herniation.  The assessments 
included history of lumbar disc disease.  No specific 
abnormalities pertaining to the low back were identified on 
examination.  

In pertinent part, VA clinical records show that in December 
2004, the appellant reported stiffness in her neck related to 
a parachuting accident.  No complaints pertaining to the low 
back were recorded.  Examination showed full range of motion 
of the spine without crepitus or discomfort.  There was a 
normal spinal curvature and the appellant's gait was smooth 
and coordinated.

In February 2005, the appellant underwent VA medical 
examination, at which she claimed that she had injured her 
back in a parachuting accident, resulting in disc herniation 
at L3-L5.  She claimed that she had daily back pain, which 
she rated as a 2 on a pain scale of 1 to 10, with flare-ups 
of pain caused by moving the wrong way.  During these flare-
ups, the appellant claimed that she experienced a pins and 
needles sensation and weakness in her lower extremities, 
resulting in difficulty walking.  She also claimed that her 
range of motion was restricted by "at least 50%" during 
flare-ups.  She estimated that she had experienced three 
episodes of flare-ups over the past year with pain typically 
lasting a few days to a week.  The appellant denied 
associated features including weight loss, fevers, malaise, 
dizziness, visual disturbances, or bowel or bladder 
dysfunction.  She claimed that she used a cane during flare-
up pain, but did not use a back brace.

The examiner noted that the appellant had had a casual 
posture, leaning comfortably against a wall in the waiting 
room when unobserved.  When presenting for the examination, 
however, her gait and posture became markedly stiff.  On 
examination, the appellant was able to toe and heel walk.  
The spine had normal curvature.  The appellant reported 
marked tenderness with minimal palpation of the paraspinous 
muscles along the lumbosacral spine.  Range of motion testing 
showed forward flexion from zero to 45 degrees; extension 
from zero to 15 degrees; left lateral flexion from zero to 20 
degrees; right lateral flexion from zero to 20 degrees; left 
lateral rotation from zero to 20 degrees; and right lateral 
rotation from zero to 20 degrees.  There examiner also noted 
that the appellant exhibited marked grimacing with all 
movement.  Neurological testing was normal and there was 
normal muscle mass.

The examiner's assessments included degenerative disc disease 
of L4-5 and L5-S1.  The examiner noted that he did not find 
the appellant to be a reliable historian and suspected that 
she was malingering.  He explained that he had reached this 
conclusion because the appellant had had a relaxed posture 
while unobserved in the waiting room, unlike the symptoms she 
exhibited while being observed.  Additionally, in reviewing 
her claims folder, the examiner noted that in marked contrast 
to the symptoms the appellant exhibited and reported on 
current examination, a recent September 2004 physical 
assessment had shown that the appellant denied limited range 
of motion.  He also noted that during the present 
examination, the appellant exhibited significantly decreased 
motion with marked grimacing with all movement, despite the 
fact that she was not having flare pain.

Subsequent VA clinical records show that on several occasions 
between May and September 2005, the appellant sought pain 
management assistance for chronic neck pain.  Low back pain 
was also noted on occasion, although no physical limitations 
or abnormalities pertaining to the low back were identified.  

At a March 2006 Board hearing, the appellant claimed that her 
low back was constantly painful with a pins and needles 
sensation.  She further claimed that if she got up the wrong 
way or moved too much, she would be in bed for a week.  The 
appellant explained, however, that there was a lack of 
medical records documenting her condition because she was a 
Christian Scientist so she did not seek a lot of medical 
attention.  

Applicable Law

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases 
and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as 
far as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and injuries 
and their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  

There are separate rating codes which identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2009).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of a 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, 
are appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2009).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2009).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2009).  The Court has held that functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The criteria for evaluating disabilities of the spine are 
contained in a General Rating Formula for Diseases and 
Injuries of the Spine.  The formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings are 
assigned:

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a (2009).  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2009).

In addition to the General Rating Formula for Diseases and 
Injuries of the Spine, intervertebral disc syndrome may be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that when intervertebral 
disc syndrome is productive of incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past twelve months, a 10 percent rating is 
assigned.  When incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past twelve months, a 20 percent rating is assigned.  When 
incapacitating episodes have a total duration of at least 
four weeks but less than six weeks during the past twelve 
months, a 40 percent rating is assigned.  When incapacitating 
episodes have a total duration of at least six weeks during 
the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever results in a higher evaluation for that 
segment.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that a rating in excess of 10 percent 
for the appellant's service-connected low back disability 
have not been met.  

As agreed by the parties in the December 2007 joint motion 
for partial remand, "the time period under consideration 
regarding Appellant's claim for an increased disability 
rating" begins in 2003.  The Board has carefully reviewed 
the entire record, with particular attention to the evidence 
corresponding to the period in question.  None of the 
probative evidence during this period, however, supports the 
assignment of a rating in excess of 10 percent for the 
appellant's low back disability at any point during the 
rating period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, the record on appeal contains medical 
records documenting several emergency room visits in 2003 and 
early 2004, during which the appellant had numerous 
complaints, including neck pain which she attributed to a 
parachuting injury in service.  These records, however, are 
conspicuously silent for any reference to low back symptoms.  

During clinical visits in August and December 2004, the 
appellant reported a history of lumbar disc herniation, which 
she attributed to a parachuting injury.  Physical 
examination, however, showed full range of motion of the 
spine without crepitus or discomfort.  Additionally, there 
was a normal spinal curvature and the appellant's gait was 
described as smooth and coordinated.  The Board notes that 
there are no additional clinical records documenting any low 
back symptoms.  

Obviously, none of the clinical evidence discussed above 
contains any basis upon which to assign a rating in excess of 
10 percent under either the General Rating Formula for 
Diseases and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, at any time during the rating period in question.  
See Hart, 21 Vet. App. at 509-510.  Again, this evidence 
shows that the range of motion of the appellant's spine was 
normal, as was her gait and spinal contour.  The clinical 
evidence of record contains no evidence, either subjective or 
subjective, of lumbar muscle spasm, spinal fracture, or 
incapacitating episodes.  

The Board has also considered the February 2005 VA medical 
examination.  As discussed in detail above, the appellant's 
low back symptomatology was conspicuously increased during 
the examination, to the point that the examiner indicated 
that the appellant was malingering.  He based his conclusion 
that the appellant was malingering on the fact that, when 
unobserved in the waiting room, the appellant exhibited no 
apparent symptomatology, waiting in a relaxed posture.  
During the examination, on the other hand, the appellant's 
gait became markedly stiff.  Additionally, the examiner noted 
that during the examination, the appellant exhibited 
significantly decreased range of motion with grimacing, which 
the examiner noted was a "marked contrast from prior 
clinical findings."  

The Board assigns this medical opinion great probative 
weight.  The examination was performed by a qualified medical 
professional who conducted a complete physical examination of 
the appellant as well as a review of her medical history and 
claims folder.  The examiner also provided a clear and 
detailed rationale for his conclusions that the appellant was 
malingering.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (discussing the "important, guiding factors to be 
used by the Board in evaluating the probative value of 
medical opinion evidence").  

Based on the foregoing, the Board concludes that the range of 
motion findings recorded at the February 2005 VA medical 
examination are not probative, as the appellant exaggerated 
the severity of her symptoms for personal gain, which speaks 
badly of her credibility.  Indeed, the Board notes a pattern 
of embellishment on the part of the appellant.  A review of 
the multi-volume record on appeal contains numerous examples:  
the appellant has claimed, for example, that she was in the 
special forces, that she was the first woman to parachute 
from an airplane, and that her uncle invented the VA, all 
claims which strain credulity.  

The Board has also considered the appellant's assertions to 
the effect that there are few medical records documenting 
treatment for her low back disability because she has been a 
practicing Christian Scientist her entire life and does not 
seek medical treatment regularly.  As discussed above, 
however, the record on appeal does not support her 
contentions.  Indeed, the appellant has been shown to seek 
medical treatment frequently.  For example, she visited the 
emergency room on numerous occasions in 2003 and early 2004 
with a host of complaints, including neck pain which she 
attributed to a parachuting injury in service.  These 
records, however, are conspicuously silent for any reference 
to low back symptoms.  The Board's review of the extensive 
record in this case leads to the same conclusion reached by 
the February 2005 VA examiner, that the appellant is an 
unreliable historian who has exaggerated her symptoms in 
support of her claim for VA benefits.  

For these reasons, the Board also finds that the appellant's 
reports of constant back pain with incapacitating flare-ups 
at least three times annually to be lacking in credibility.  
In any event, the evidence does not show, nor does the 
appellant contend, that she has ever been prescribed bed rest 
by a clinician for her service-connected low back disability.  
Moreover, the objective findings of the February 2005 VA 
examiner, as well as the other medical evidence of record, 
fail to corroborate her claims.  For example, the examiner in 
February 2005 found no evidence of disuse during the 
examination; rather, the appellant was noted to have normal 
musculature.  

In summary, as set forth above, the most probative evidence 
of record shows that the appellant has had essentially normal 
motion of the lumbar spine, with no neurological or 
mechanical deficits, during the entire rating period in 
question.  Although the record contains findings of limited 
motion and subjective complaints of severe pain during flare-
ups, particularly at the February 2005 VA medical 
examination, for the reasons discussed above, the Board finds 
that this evidence is not probative.  In summary, based on 
the most probative evidence of record, a rating in excess of 
10 percent is not warranted under the criteria discussed 
above.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, but notes that the probative evidence of record shows 
that appellant's service-connected symptomatology does not 
include painful or limited motion.  Again, although the 
appellant was noted to have grimaced during the February 2005 
VA medical examinations, she was observed prior to the 
examination to be relaxed, with a normal posture.  It was 
only when called for the examination that her posture became 
markedly stiff.  The Board has considered whether the 
appellant's subjective claims of pain and disability, in and 
of themselves, would warrant a rating in excess of 10 
percent.  Again, her lack of credibility notwithstanding, the 
record contains no probative evidence of any objective 
findings such as weakness, muscle atrophy, or other evidence 
of disuse.  Thus, the Board finds no basis for the assignment 
of a rating in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  

The probative evidence of record also does not suggest an 
exceptional disability picture such that the schedular 
evaluations for the appellant's service-connected low back 
disability are inadequate.  38 C.F.R. § 3.321 (2009); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Although the appellant 
is in receipt of disability benefits from the Social Security 
Administration, they have been awarded based on numerous 
disabling conditions, not just a low back disability.  There 
is no objective evidence of record demonstrating that the 
appellant's service-connected low back disability markedly 
interferes with her employment, beyond that contemplated by 
the rating schedule.  Likewise, there is no evidence of 
record showing that she has been frequently hospitalized due 
to her low back disability.  Indeed, it does not appear that 
she has ever been hospitalized for this disability at all.  
Consequently, the Board finds that no further action on this 
matter is warranted.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for a low back disability have not 
been met at any time during the period in question.  Staged 
ratings are not appropriate as the factual findings do not 
show distinct time periods where her service-connected low 
disability exhibited symptoms that would warrant a rating in 
excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38U.S.C.A. § 5107(b)(West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating greater than 10 percent for degenerative disc 
disease with low back pain, L4-L5, L5-S1, is denied.


REMAND

Propriety of the severance of service connection for chronic 
bronchitis 

As set forth above, the VCAA addresses the Secretary's duty 
to notify a "claimant" of the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009).  

In its now vacated July 2006 decision, the Board specifically 
determined that the VCAA was not applicable in severance 
cases, as such matters involved a determination as to whether 
a prior decision awarding service connection was clearly and 
unmistakably erroneous (CUE).  In support of its conclusion, 
the Board cited Livesay v. Principi, 15 Vet. App. 165 (2001), 
a case involving a determination of clear and unmistakable 
error (CUE) in prior VA decisions.

In Livesay, the Court explained that the VCAA specifically 
defined a "claimant" for VCAA purposes as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100 
(West 2002).  The Court held that a challenge to a previous 
decision on the basis of CUE "is not an 'application' or 
'claim for[ ] any benefit under the laws administered by the 
Secretary.'"  Livesay, 15 Vet. App. at 179.  Thus, a 
"claimant" as defined by 38 U.S.C. § 5100 does not include 
an individual seeking revision of a final decision based upon 
CUE.

In the December 2007 joint motion, however, the parties 
concluded that it was arguable "whether the Court's ruling 
in Livesay . . . applies to VA actions to sever service 
connection," given that the initial action to sever was 
initiated by VA and not the appellant.  Thus, to ensure that 
the appellant receives every possible consideration, the 
Board will remand this matter to the for the purpose of 
providing her with a VCAA compliant notice letter regarding 
the propriety of the severance of service connection for 
chronic bronchitis.  

Entitlement to a rating in excess of 30 percent for chronic 
bronchitis 

The determination as to the propriety of the severance of 
service connection for chronic bronchitis could obviously 
have a significant impact on the question of the appellant's 
entitlement to a rating in excess of 30 percent for that 
disability.  Thus, this latter issue must be held in 
abeyance, pending consideration of the question of the 
propriety of the severance of service connection for chronic 
bronchitis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that where a decision on one issue would have 
a "significant impact" upon another, and that impact in 
turn could render any appellate review meaningless and a 
waste of judicial resources, the two claims are inextricably 
intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding the question 
of the propriety of the severance of 
service connection for chronic 
bronchitis.  To avoid further remands 
from the Court, the notice should include 
an explanation as to the evidence and 
information required to substantiate a 
claim for service connection, as well as 
the applicable laws pertaining to 
severance of service connection.  The 
appellant should also be expressly 
advised that she has the right to submit 
or identify any additional evidence 
relevant to the issue on appeal, as well 
as to submit additional argument.  

2.  After conducting any additional 
development deemed necessary based on any 
response to the notification letter 
discussed above, the RO should 
readjudicate the remaining issues on 
appeal, considering all the evidence of 
record.  If the decision remains 
unfavorable, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


